Case: 22-1888        Document: 29    Page: 1     Filed: 11/04/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                      ______________________

                       LAUNA G. OGBURN,
                        Claimant-Appellant

                                v.

   DENIS MCDONOUGH, SECRETARY OF VETER-
                ANS AFFAIRS,
              Respondent-Appellee
             ______________________

                            2022-1888
                      ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 22-185, Judge Joseph L. Toth.
                 ______________________

                     Decided: November 4, 2022
                      ______________________

    LAUNA       G.    OGBURN,    Woodbridge,     VA,   pro   se.

     ANNE DELMARE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, PATRICIA M. MCCAR-
 THY; RICHARD STEPHEN HUBER, Y. KEN LEE, Office of Gen-
 eral Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                  ______________________
Case: 22-1888     Document: 29     Page: 2    Filed: 11/04/2022




 2                                     OGBURN   v. MCDONOUGH




     Before MOORE, Chief Judge, LOURIE and PROST, Circuit
                           Judges.
 PER CURIAM.
      Launa G. Ogburn appeals a decision of the United
 States Court of Appeals for Veterans Claims dismissing
 her appeal for lack of jurisdiction. Because the Veterans
 Court lacked jurisdiction to hear Ms. Ogburn’s appeal, we
 affirm.
                        BACKGROUND
     On September 8, 2021, the Board of Veterans’ Appeals
 granted Ms. Ogburn service connection for an eye disability
 and remanded her remaining claims for further develop-
 ment. S. Appx. 9–15. Two days later, on September 10,
 the regional office issued a decision assigning Ms. Ogburn’s
 eye disability a disability rating of zero percent. S. Appx.
 28. The rating decision was sent to Ms. Ogburn with a
 cover letter dated September 13, 2021. S. Appx. 16–27.
     Ms. Ogburn filed a Notice of Appeal with the Veterans
 Court listing September 13, 2021, instead of September 10,
 as the date of the decision she wished to appeal. S. Appx. 1.
 Pursuant to 38 U.S.C. §§ 7252 and 7266, the Veterans
 Court dismissed Ms. Ogburn’s appeal for lack of jurisdic-
 tion because the Board had not issued any final, adverse
 decision. S. Appx. 1–2. In doing so, it explained that to the
 extent Ms. Ogburn intended to appeal the September 8
 Board decision, she had in fact already done so and has a
 case pending before the Veterans Court. The Veterans
 Court further explained that to the extent Ms. Ogburn was
 appealing the September 10 rating decision, she was re-
 quired to first appeal that decision to the Board before ap-
 pealing to the Veterans Court. S. Appx. 1–2. Therefore,
 the Veterans Court dismissed for lack of jurisdiction. Ms.
 Ogburn appeals.
Case: 22-1888     Document: 29       Page: 3   Filed: 11/04/2022




 OGBURN   v. MCDONOUGH                                        3



                          DISCUSSION
     Our jurisdiction over decisions of the Veterans Court is
 limited. Under 38 U.S.C. § 7292(a), we may review “the
 validity of a decision of the [Veterans] Court on a rule of
 law or of any statute or regulation . . . or any interpretation
 thereof (other than a determination as to a factual matter)
 that was relied on by the [Veterans] Court in making the
 decision.” Except with respect to constitutional issues, we
 “may not review (A) a challenge to a factual determination,
 or (B) a challenge to a law or regulation as applied to the
 facts of a particular case.” 38 U.S.C. § 7292(d)(2). Whether
 the Veterans Court had jurisdiction is a matter of statutory
 interpretation we review de novo. In re Wick, 70 F.3d 367,
 370 (Fed. Cir. 1994).
     Ms. Ogburn argues she did not need to appeal the Sep-
 tember 10 regional office decision to the Board for the Vet-
 erans Court to have jurisdiction. Appellant’s Informal
 Reply Br. at 3. The Veterans Court, however, only has ju-
 risdiction over final Board decisions, not decisions from the
 regional office. 38 U.S.C. § 7252(a). Because the Veterans
 Court did not err in its determination that it does not have
 jurisdiction over regional office decisions, we affirm.
                         AFFIRMED
                             COSTS
 No costs.